SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/732,429, filed on 6/5/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-20 are currently pending. Claims 1 and 11 have been amended. No claims were canceled; and no new claims were added.
Response to Amendment
Applicant's amendments to independent claims 1 and 11 have overcome their current rejection, and the case is now in condition for immediate allowance. A Notice of Allowance (NOA) is issued herewith.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: a first organic light emitting layer, a third organic light emitting layer and a second organic light emitting layer sequentially disposed between the first electrode and the second electrode, the third organic light emitting layer being between disposed between the first organic light emitting layer and the second organic light emitting layer; and an electron transport layer comprising an n-doped material, the electron transport layer being between the second organic light emitting layer and the second electrode, the electron transport layer directly contacting the second organic light emitting layer, in combination with the additionally claimed features.
In Re claims 2-10, they are allowable because of their dependence from claim 1.

B.	Re claim 11, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: a third organic light emitting layer, a second organic light emitting layer, and a first organic light emitting layer sequentially disposed between the first electrode and the second electrode, the second organic light emitting layer being disposed between the first organic light emitting layer and the third organic light emitting layer;… (and) a first electron transport layer comprising an n-doped material, the first electron transport layer being between the second electrode and the first organic light emitting layer, the first electron transport layer directly contacting the first organic light emitting layer, in combination with the additionally claimed features.
In Re claims 12-20, they are allowable because of their dependence from claim 11.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES
Examiner
Art Unit 2892/



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892